Exhibit 10.5

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT

THIS RENEWAL, EXTENSION AND MODIFICATION AGREEMENT (“Agreement”) is entered into
and effective this 26th day of July, 2011, by and among PLAINSCAPITAL
CORPORATION, a Texas corporation (“Borrower”), and JPMORGAN CHASE BANK, NA, a
national banking association [successor by merger to Bank One, NA (Illinois)]
with its main office in Chicago, Illinois (“Lender”). Unless otherwise defined
herein or unless the context indicates otherwise, any word herein beginning with
a capitalized letter shall have the meaning ascribed to such word in that
certain Loan Agreement (as amended, the “Loan Agreement”), dated as of
September 22, 2004, between Borrower and Lender.

R E C I T A L S:

WHEREAS, Lender previously agreed to make a $6,000,000.00 term loan (the “Loan”)
to Borrower, in accordance with and subject to the terms and conditions of the
Loan Agreement; and

WHEREAS, the Loan is evidenced by that certain Second Amended and Restated
Promissory Note (the “Note”) dated as of July 29, 2010, made by Borrower and
payable to the order of Lender in the maximum principal amount of $3,000,000.00;
and

WHEREAS, the Note will mature in accordance with its terms on July 31, 2011 (the
“Current Maturity Date”); and

WHEREAS, Borrower and Lender have now agreed, subject to the terms and
conditions set forth herein, to extend the Current Maturity Date for an
additional year and to reduce the maximum principal amount.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Borrower and Lender hereby agree as follows:

Section 1.1 Acknowledgment of Outstanding Balance. The parties hereto
acknowledge that the outstanding principal balance of the Note as of July 1,
2011, is TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($2,500,000.00).

Section 1.2 Extension. The Loan, and the maturity thereof, are hereby extended
to July 31, 2012.

Section 1.3 Third Amended and Restated Note. The Loan shall be evidenced and
governed by a promissory note (the “New Note”) which amends, reduces and
restates in its entirety, but does not extinguish, the Note. Anything to the
contrary notwithstanding, if any inconsistency exists between the Loan Agreement
and the New Note, the New Note shall control.

Section 1.4 Definition of Loan Documents. The term “Loan Documents” as defined
in the Loan Agreement and as used in the Loan Agreement, the New Note, the other
Loan Documents and herein, shall be, and hereby is, modified to include this
Agreement and any and all other documents executed in connection with this
Agreement. All references to the term “Loan Documents” contained in the Loan
Agreement, the New Note and the other Loan Documents are hereby modified and
amended wherever necessary to reflect such modification of such term.

 

RENEWAL, MODIFICATION AND EXTENSION AGREEMENT



--------------------------------------------------------------------------------

ARTICLE II - MISCELLANEOUS

Section 2.1 Conditions Precedent. On or prior to the date hereof and as
conditions precedent to the agreements of the Lender herein set forth, Borrower
shall deliver to Lender: (i) a fully executed original of this Agreement and the
New Note; and (ii) evidence satisfactory to Lender of the approval of the Board
of Directors or Executive Committee of Borrower to enter into this Agreement and
the New Note.

Section 2.2 Payment of Expenses. Borrower agrees to pay to Lender, upon demand,
the reasonable fees and expenses of Lender’s counsel and other reasonable
expenses incurred by Lender in connection with this Agreement.

Section 2.3 Acknowledgment by Borrower. Except as otherwise specified herein and
by the other Loan Documents, the terms and provisions of the Loan Documents are
ratified and confirmed and shall remain in full force and effect, enforceable in
accordance with their terms. Borrower hereby acknowledges, agrees and represents
that (i) Borrower is indebted to Lender pursuant to the terms of the New Note
and the Loan Documents as modified hereby; (ii) the liens, security interests
and assignments created and evidenced by the Loan Documents are, respectively,
valid and subsisting liens, security interests and assignments of the respective
dignity and priority recited in the Loan Documents, including, without
limitation, the liens, security interests and assignments set forth in the
Security Agreement, and (iii) such liens, security interests and assignments
secure the.

Section 2.4 Additional Documentation. From time to time, Borrower shall execute
or procure and deliver to Lender such other and further documents and
instruments evidencing, securing or pertaining to the Loan or the Loan Documents
as shall be reasonably requested by Lender so as to evidence or effect the terms
and provisions hereof. Upon Lender’s request, Borrower shall cause to be
delivered to Lender evidence of the authority of Borrower, and any constituents
of Borrower, to execute and deliver this Agreement, and such other matters as
reasonably requested by Lender.

Section 2.5 Binding Agreement. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties, respective heirs, representatives,
successors and assigns.

Section 2.6 Nonwaiver of Events of Default. Neither this Agreement nor any other
document executed in connection herewith constitutes or shall be deemed (i) a
waiver of, or consent by Lender to, any default or event of default which may
exist or hereafter occur under any of the Loan Documents, (ii) a waiver by
Lender of any of Borrower’s obligations under the Loan Documents, or (iii) a
waiver by Lender of any rights, offsets, claims, or other causes of action that
Lender may have against Borrower.

Section 2.7 No Defenses. Borrower, by its execution of this Agreement, hereby
declares that it has no set-offs, counterclaims, defenses or other causes of
action against Lender arising out of the Loan, any documents mentioned herein or
otherwise; and, to the extent any such setoffs, counterclaims, defenses or other
causes of action may exist, whether known or unknown, such items are hereby
waived by Borrower.

 

RENEWAL, MODIFICATION AND EXTENSION AGREEMENT

2



--------------------------------------------------------------------------------

Section 2.8 Counterparts. This Agreement may be executed in several
counterparts, all of which are identical, each of which shall be deemed an
original, and all of which counterparts together shall constitute one and the
same instrument, it being understood and agreed that the signature pages may be
detached from one or more of such counterparts and combined with the signature
pages from any other counterpart in order that one or more fully executed
originals may be assembled.

Section 2.9 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT FEDERAL
LAWS PREEMPT THE LAWS OF THE STATE OF TEXAS.

Section 2.10 Entire Agreement. This Agreement, together with the other Loan
Documents, contain the entire agreements between the parties relating to the
subject matter hereof and thereof. This Agreement and the other Loan Documents
may be amended, revised, waived, discharged, released or terminated only by a
written instrument or instruments, executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination which is not so documented shall not be effective as to
any party.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

RENEWAL, MODIFICATION AND EXTENSION AGREEMENT

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

LENDER:

LENDER:

JPMORGAN CHASE BANK, NA, a national banking association [successor by merger to
Bank One, NA (Illinois)]

By:   /s/ Timothy F. Johnson Name:   Timothy F. Johnson Title:   Senior Vice
President

 

BORROWER: PLAINSCAPITAL CORPORATION By:   /s/ John A. Martin Name:   John A.
Martin Title:   Executive Vice President, Chief Financial Officer

 

RENEWAL, MODIFICATION AND EXTENSION AGREEMENT

4